Citation Nr: 1144912	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  98-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for headaches, diarrhea, hair loss, fatigue, a sleep disorder, and for joint and muscle pain, all due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984, from November 1990 to September 1991, and from June 1992 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.  

In June 2007, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In February 2008 the Board denied service connection for hypoglycemia but granted eligibility for VA outpatient dental treatment on a one-time basis.  Other issues were remanded, including a claim for service connection for headaches, diarrhea, hair loss, fatigue, a sleep disorder, and for joint and muscle pain, all due to undiagnosed illness, to obtain private and VA clinical records and afford the Veteran a VA examination.  

Thereafter, an August 2010 Board decision granted service connection for post-traumatic stress disorder (PTSD), and granted an increase from a 10 percent rating for a service-connected low back strain to 20 percent, prior to December 21, 2006, but denied a rating in excess of 20 percent for that disorder thereafter.  Also, service connection was denied for headaches, diarrhea, hair loss, fatigue, a sleep disorder, and for joint and muscle pain, all claimed as due to undiagnosed illness.  

A September 2010 rating decision granted service connection for a depressive reaction.  

The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (the Court), which pursuant to a Joint Motion for Remand (JMR) entered an Order in June 2011.  That Order vacated the portion of the Board decision that denied service connection for headaches, diarrhea, hair loss, fatigue, a sleep disorder, and for joint and muscle pain, all claimed as due to undiagnosed illness.  The appeal as to the remaining issues was dismissed.  

Hearing

In the Brief of the Appellant to the Court the Veteran's attorney asserted that the Veteran had been denied compliance with the duty to assist as mandated by the Veterans Claims Assistance Act of 2000 (VCAA) because he had not been informed at the travel Board hearing that medical nexus was the "issue at play" and it was requested that the case be remanded "either for a new hearing in which this issue is properly explained to him and [sic] for him to be given the opportunity to present evidence of medical nexus for all of his symptoms."  This particular ground for vacating the August 2010 Board decision was not incorporated into the JMR or the Court's Order.  Nevertheless, the Board notes that the Veteran was sent a letter in August 2011 informing him that the VLJ that presided at the June 2007 travel Board hearing was no longer employed by the Board.  He was informed that the law required that the VLJ that conducted a hearing on appeal had to participate in any decision of that appeal and if that VLJ was no longer available, the Chairman of the Board could reassign another VLJ to render a decision.  The Veteran was informed that he had the right to another Board hearing before a VLJ that would decide his appeal.  In response, from a check list the Veteran indicated that he did not wish to appear at a hearing and requested that the case be considered on the evidence of record.  

Other Claims

Also, in the Brief of the Appellant to the Court, the Veteran's attorney asserted, at page 10, that the Veteran "also experiences breathing problems, bleeding gums, and dry skin."  It was noted that skin and breathing problems were mentioned in the regulation, at 38 C.F.R. § 3.317(b)(2) and (8), as signs or symptoms which might be a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.  It was further asserted that while bleeding gums were not mentioned in that regulation, the list of signs and symptoms at 38 C.F.R. § 3.317(b) were non-inclusive and, thus, VA was required to adjudicate these claims.  It was further indicated that when the Veteran "originally filed his claim, he sought service connection for bleeding gums" and that "[t]here is no indication he ever dropped this part of his claim.  Thus, the Board should have also considered ... service connection for dry skin, breathing problems or [sic] bleeding gums as due to an undiagnosed illness or medically unexplained chronic multisymptom illness."  

In this regard, by RO letter in December 1997 the Veteran was notified, and provided a copy, of a rating decision of that same month which, in pertinent part, denied service connection for "bleeding gums (gingivitis)."  That rating decision specifically noted that under then 38 C.F.R. § 3.382(c) gingivitis was not considered a disease entity and was not ratable, and so the claim was not well grounded.  However, since that time 38 C.F.R. § 3.382 has been deleted, effective June 8, 1999.  See generally Boggs v. Nicholson, No. 04-303, Order, at 1 (U.S. Vet. App. May 25, 2006); 21 Vet. App. 80, 2006 WL 1725982 (Vet.App.).  

After the December 1997 rating decision, VA Form 21-4138, Statement in Support of Claim, was received in which the Veteran stated that he wanted to "request adding teeth loss instead of gingivitis."  This did not constitute a Notice of Disagreement (NOD) with the December 1997 denial of service connection for "bleeding gums (gingivitis)."  Accordingly, and contrary to the allegation in the Brief of Appellant, the Veteran did not appeal the December 1997 rating decision which denied service connection for "bleeding gums (gingivitis)" and the December 1997 denial was final.  

Although the Veteran now claims service connection for "bleeding gums" on the basis of a new theory, i.e., as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, which was not asserted in 1997, the claim is for the same disability which was denied in 1997.  Although a new theory of entitlement to service connection is asserted, new and material evidence is still required to reopen the claim for service connection for "bleeding gums."  See generally Roebuck v. Nicholson, 20 Vet. App. 3078, 313 (2006) and Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed.Cir.2005) (holding that there may be multiple theories pertaining to one claim).    

Also, as stated above, it appears that the Veteran is now seeking service connection for breathing problems and dry skin as an undiagnosed illness or medically unexplained chronic multisymptom illness, under 38 C.F.R. § 3.317, in addition to attempting to reopen of a claim for service connection for "bleeding gums."  These issues have been raised by the record but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR it was stated that: 

The Board reasoned that, "there is no objective evidence of continuance of symptomatology during the years following [Appellant's] return from the Persian Gulf."  []  However, nothing in the statute or regulations relating to service connection for undiagnosed illnesses for Gulf War veterans requires that [sic] continuity of symptomatology since service.  Instead, they provide that the disability, "Became manifest either during active military, naval, or air service in the Southwest Asia theater ... or to a degree of 10 percent or more not later than December 31, 2011," 38 C.F.R. § 3.317(a)(1)(i) (2000) ... and that, "[f]or the purposes of this section disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic."  38 C.F.R. § 3.317(a)(4).  Without more explanation than was provided, the Board's statement that Appellant had failed to show continuity of symptomatology since service for his purported undiagnosed illness frustrates judicial review.  This is particularly so given this Court's holding in McClain, wherein the Court explained that the requirement for a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," and, "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The JMR continued, stating that it appeared that the Veteran had filed his claim for service connection in November 1996 and that the Board conceded that he had received treatment between 1996 and 1998, with some of the treatment relating to the symptoms of his purported undiagnosed illness.  It was further stated in the JMR that "[t]he Board's reliance on a lack of continuity of symptomatology in light of the pertinent regulations and McClain, therefore frustrates judicial review."  

The Board also notes that the JMR, and the Order of the Court, did not find that the evidentiary record was inadequate or that there had been any violation of the duty to assist imposed by the VCAA.  

Lastly, the Board observes that 38 C.F.R. § 3.317(a)(4) contains no requirement that "clinical" evidence is required to establish the 6-month period.  

The Veteran has alleged that his claimed disabilities are due to injury or exposure to chemical or toxins while serving in the Persian Gulf.  In this regard, on VA general medical examination in May 1997, as to his complaints of chronic arthralgia and fatigue, there was a diagnosis that there was "no clearly defined diagnosis explaining his symptoms."  Also, a VA outpatient treatment (VAOPT) record reflects an assessment of "fibromyalgia-like symptoms related to pulmonary symptoms secondary to Gulf exposure?."  Also, on VA neurology examination in May 1997 the diagnosis was headaches, and it was reported that he had been in an area where ammunitions were blown up and this could have some bearing on his symptoms and nature of his headache.  It was further stated that this could be secondary to the release of chemical substances.  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examination(s).  The purpose of the examination(s) is to obtain information as to the nature and etiology of claimed headaches, diarrhea, hair loss, fatigue, sleep disorder, and joint and muscle pain, to include whether they are due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

The entire claims file should be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of the report), and all clinical findings should be reported in detail. 

The examiner should provide details about the onset; frequency; recurrence, if any; and duration of the Veteran's (1) headaches, (2) diarrhea, (3) hair loss, (4) fatigue, (5) sleep disorder, and (6) joint and muscle pain.  

The examiner(s) should render an opinion or opinions, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's (1) headaches, (2) diarrhea, (3) hair loss, (4) fatigue, (5) sleep disorder, and (6) joint and muscle pain are symptoms of a diagnosed illness and, if so, whether each diagnosed disorder was incurred in, or aggravated by, active duty, of such diagnosed disorder is a chronic disorder (as listed at 38 C.F.R. § 3.309(a)) whether it manifested to a degree of 10 percent or more within one year of discharge from active service from any of the Veteran's three periods of active service). 

For any of the above signs and symptoms, which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has (a) an undiagnosed disorder(s) manifested by: 
(1) headaches, 
(2) diarrhea, 
(3) hair loss, 
(4) fatigue, 
(5) sleep disorder, and 
(6) joint and muscle pain 

that existed at any time after filing his claim in 1996 for 6 months (even if such disorders or symptoms have now resolved); or that exhibited intermittent episodes of improvement and worsening over a 6-month period; or 

(b) whether such symptoms are etiologically related to a known clinical diagnosis, or: 

(c) are part of a medically unexplained chronic multisymptom illness.  

In other words, if not attributable to a known clinical diagnosis, the examiner is asked to express an opinion as to whether the signs or symptoms claimed are attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness associated with service in the Persian Gulf War. 

The examiner should also comment on whether (a) the Veteran's possible exposure to a chemical ammunition explosion (or any other putative toxins as may be alleged) could have some bearing on the nature of the claimed disabilities, particularly any headaches, and (b) any possible exposure to a chemical ammunition explosion (or any other putative toxins as may be alleged) is otherwise a cause or contributory cause of any of the disorders or symptoms that the Veteran now claims. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner(s) should clearly outline the rationale for any opinion(s) or conclusion(s) reached, as appropriate, and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.  

2.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause may result in the denial of the claim for service connection.  

3.  To help avoid future remand, VA should ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the Veteran's claim for service connection, in light of all pertinent evidence and legal authority.  

In the adjudication, all applicable theories of entitlement to service connection should be considered, to include direct service connection, presumptive service connection for a chronic disease, secondary service connection, secondary aggravation, or being due to undiagnosed illness or a medically unexplained chronic multisymptom illness, as appropriate. 

5.  If the benefit sought remains denied, furnish the Veteran and representative with a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

